Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not disclose the claimed range of 1 mm to 18 mm with sufficient specificity (Remarks pg. 5 para. 8). 
 Both ranges are broad with the prior art range less than twice the range of the claimed range, there is no criticality described within the range, and there is not demonstration of any difference across the prior art range which one of ordinary skill in the art would not expect.
Applicant argues that the claimed range of 1 mm to 18 mm has criticality that is unrecognized in the prior art (Remarks pg. 6 para. 1). 
A showing of criticality requires a demonstration of an unexpected result within the claimed range that one of ordinary skill in the art would not expect.  Here, the specification does not discuss any special uexpected behavior only within the claimed range.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654